This is an appeal by a contractor from an order of the Saratoga Special Term of the Supreme Court, directing him and the owner of the real estate involved to arbitrate certain disputes pursuant to a contract between the parties dated September 11, 1945. The owner has filed a cross appeal from so much of the order as directs that a third arbitrator be appointed pursuant to the provisions of such contract, and also from that part which directs that either party shall within ten days after service of a copy of such order file his objections to the arbitrator named by his adversary. This court finds that under the provisions of the contract arbitration is the proper remedy as to the four items named in the owner’s demand for arbitration. The order is modified so as to eliminate provisions relating to the filing of objections. The matter is remitted to Mr. Justice Best to appoint arbitrators after giving each of the parties opportunity to be heard with respect thereto, unless the parties shall agree on such arbitrators in accordance with the terms of the contract. In all other respects the order is affirmed, without costs to either party. Hill, P. J., Heffeman, Foster, Russell and Deyo, JJ, concur.